Citation Nr: 0413962	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  01-00 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina

THE ISSUES

Whether new and material evidence has been presented to 
reopen the claim of service connection for a heart murmur, 
claimed as mitral valve prolapse.

Entitlement to service connection for tinnitus.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from May 1963 to April 1967.

The matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office. 

In December 2001, the veteran testified at a Board hearing 
before a Veterans Law Judge, who has since retired.  In March 
2003 and March 2004, the Board notified the veteran of his 
right to have another hearing by a Veterans law Judge who 
would participate in the decision on his appeal.  The veteran 
has replied that he does not want another hearing.

In a September 2003 statement, the veteran claimed service 
connection for hearing loss.  That issue has not been 
adjudicated by the RO and is referred to the RO for 
appropriate action.

For the reasons expressed below, the issues on appeal are 
being remanded to the RO via the Appeals Management Center in 
Washington, D.C.  

REMAND


In its June 2003 remand, the Board instructed the RO to 
obtain the records of a private physician and the personnel 
and medical records of the veteran's former employer.  
Attempts to obtain the records have been incomplete.  

Also, the record shows that the veteran has continuing 
treatment at the Columbia, South Carolina VA Medical Center 
(VAMC).  

Under the duty to assist, the case is REMANDED for the 
following action:

1.  Obtain records from the Columbia, 
South Carolina VAMC since December 2002.
2.  Ask the veteran for the information 
and, if necessary, authorization, to 
obtain the:  

a).  Employment medical records from 
the 1960s to the 1990s from the 
Becton-Dickinson Corporation, 1575 
Airport Road, Sumter, South Carolina 
29151.  [The record currently has a 
single document dated in 1978].  

b).  Records of Stavrou W. Strat, 
M.D., 115 North Sumter Street, Suite 
400, Sumter, South Carolina 29151, 
from the beginning of his treatment 
through 1990.  [The record currently 
contains a response from the 
physician's office that the veteran 
was not seen after 1990]. 

c).  Records of E. MacDonald DuBose, 
M.D., 240 North Church Street, 
Sumter, South Carolina 29150, from 
1977 and currently. 

3.  Ask the veteran to provide any 
evidence in his possession that pertains 
to the claims. 

4.  After the above development is 
completed adjudicate the claims.  If any 
benefit sought remains denied, provide 
the veteran with a supplemental statement 
of the case and return the case to the 
Board.

The veteran may submit additional evidence and argument on 
the matter remanded by the Board.   Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  In addition, the VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


_________________________________________________
	GEORGE G. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


